--------------------------------------------------------------------------------

Exhibit 10.3


AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
As of June 26, 2017
 
BMO Harris Bank N.A.
770 North Water Street
Milwaukee, Wisconsin 53202
Attention: Corporate Banking
 
Ladies and Gentlemen:
 
ADAC-STRATTEC, LLC, a Delaware limited liability company (the “Company”), hereby
agrees with you as follows:


1.             Definitions.  Reference is made to that certain Credit Agreement
dated as of June 28, 2012 (as amended, restated, amended and restated or
otherwise modified, the “Credit Agreement”) between the Company and BMO Harris
Bank N.A. (the “Lender”).  All capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms by the Credit Agreement as
amended hereby.


2.             Background.  The Company has requested that the Lender agree to
(i) extend the term of the Credit Agreement to August 1, 2020, (ii) increase the
Revolving Commitment (as defined in the Credit Agreement) to $25,000,000, and
(iii) make certain other changes to the Credit Agreement.  Subject to all of the
terms and conditions hereof, the Lender and the Company have agreed to such
amendment on the terms set forth below.  Pursuant to the Credit Agreement, the
Company has issued a promissory note to the Lender in the principal amount of
$20,000,000, dated April 27, 2016 (the “Existing Note”).  Any additional loans
made pursuant to the increased credit, together with the unpaid balance of the
Existing Note, shall be evidenced by a new promissory note of the Company in the
form of Exhibit A annexed hereto (the “Amended Note”) in the amount of
$25,000,000, dated the date hereof, which shall be executed by the Company and
delivered to the Lender.  Accrued interest on the Existing Note outstanding on
the date of issuance of the Amended Note shall be included in interest due on
the Amended Note on the first interest payment date specified therein or in the
Credit Agreement.


3.             Amendment to Credit Agreement.  Subject to all of the terms and
conditions hereof, upon execution and delivery of this Amendment, the Credit
Agreement shall be amended as of the date first written above as follows:


a.             All references to the Credit Agreement in the Credit Agreement,
the Note and the Loan Documents shall refer to the Credit Agreement as amended
hereby.  All references to the Note in the Credit Agreement, the Note and the
Loan Documents shall refer to the Amended Note.


b.             The definition of “Revolving Commitment” is amended and restated
in its entirety as follows:
 

--------------------------------------------------------------------------------

“Revolving Commitment” means the obligation of the Lender to make Revolving
Loans to the Company and issue Letters of Credit for the account of the Company
subject to the terms and conditions of this Agreement in an aggregate amount not
exceeding $25,000,000, as such amount may be reduced from time to time pursuant
to the terms hereof.


c.             The first sentence of Section 2.01 of the Credit Agreement is
amended to change the date “August 1, 2019” to “August 1, 2020”.


d.             Section 7.01(a) of the Credit Agreement is amended and restated
in its entirety as follows:


(a)          Tangible Net Worth.  The Company shall maintain Tangible Net Worth
in an amount at least equal to $27,000,000.


e.             Section 7.06(a) is hereby amended to delete the phrase “Within 45
days after the end of each fiscal quarter of the Company” and replace it with
“Within 30 days after the end of each fiscal quarter of the Company”.


4.          Conditions.  Notwithstanding any other provision of this Amendment,
this Amendment shall not become effective unless and until:


a.             It has been executed and delivered by all parties to the Credit
Agreement as amended hereby, and acknowledged and agreed to by STRATTEC SECURITY
CORPORATION, a Wisconsin corporation (the “Guarantor”);


b.             The Amended Note shall have been executed and delivered by the
Company, in form and substance satisfactory to the Lender;


c.             The Lender shall have received certificates as of a recent date
of the good standing (or comparable standing) of the Company under the laws of
its jurisdiction of organization;


d.             The Lender shall have received a certificate of an appropriate
officer of the Company certifying as to the incumbency and genuineness of the
signature of each officer of the Company executing this Amendment and the
Amended Note and certifying that attached thereto is a true, correct and
complete copy of (i) the certificate of formation of the Company and all
amendments thereto, certified as of a recent date by the Secretary of State of
the State of Delaware, (ii) the operating agreement of the Company all
amendments thereto, (iii) the resolutions duly adopted by the board of directors
of the Company authorizing the borrowings contemplated hereunder and the
execution, delivery and performance of this Amendment and the Amended Note;


e.             The Lender shall have received (i) searches of UCC filings in the
jurisdiction of incorporation of the Company, copies of the financing statements
on file in such jurisdiction and evidence that no Liens exist other than
Permitted Liens and (ii) tax lien and judgment searches; and
 
2

--------------------------------------------------------------------------------

f.              The Company and the Guarantor shall have delivered such other
corporate documents as Lender or its counsel may reasonably request, in form and
substance satisfactory to the Lender.
 
5.             Representations and Warranties.  The Company hereby repeats and
reaffirms the representations and warranties set forth in Article V of the
Credit Agreement, including without limitation the representations and
warranties set forth in Section 5.05 thereof which are made hereunder with
respect to the most recent financial statements and related information provided
pursuant to Section 7.06 of the Credit Agreement.  The Company also represents
and warrants that (A) since March 31, 2017 there has been no material adverse
change in the property, financial condition or business operations of the
Company and its Subsidiaries, taken as a whole, and (B) the execution, delivery
and performance of this Amendment are within the limited liability company
powers of the Company, have been duly authorized by all necessary limited
liability company action and do not and will not (i) require any consent or
approval of the stockholders or members of the Company; (ii) violate any
provision of the certificate of formation or limited liability company operating
agreement of the Company or of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Company or any Subsidiary; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in any breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected.  This Amendment constitutes, and
each of the documents required herein when executed and delivered hereunder will
constitute, legal, valid and binding obligations of the Company or other
signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors’ rights generally.


6.             Confirmation of Agreements.  Except as expressly provided above,
the Credit Agreement and the Loan Documents shall remain in full force and
effect.  This Amendment does not constitute a waiver or amendment of any term,
condition or covenant in the Credit Agreement other than as specifically set
forth above.  Nothing contained in this Amendment or in any other document, or
any course of dealing with the Company, shall be construed to imply that there
is any agreement by the Lender to provide any waiver or agree to any amendment
in the future.  This Amendment shall not release, discharge or satisfy any
present or future debts, obligations or liabilities to the Lender of the Company
or of any debtor, guarantor or other person or entity liable for payment or
performance of any of such debts, obligations or liabilities of the Company, or
any mortgage, security interest, lien or other collateral or security for any of
such debts, obligations or liabilities of the Company or such debtors,
guarantors or other persons or entities, or waive any default except as
expressly provided herein, and the Lender expressly reserves all of its rights
and remedies with respect to the Company and all such debtors, guarantors or
other persons or entities, and all such mortgages, security interests, liens and
other collateral and security.  This is an amendment and not a novation.  The
Company acknowledges and agrees that the obligations under the Credit Agreement
and the Note exist and are owing with no offset, defense or counterclaim
assertible by the Company and that the Credit Agreement, the Note and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms.
 
3

--------------------------------------------------------------------------------

7.             Miscellaneous.  The Company shall be responsible for the payment
of all fees and out-of-pocket disbursements incurred by the Lender in connection
with the preparation, execution, delivery, administration and enforcement of
this Amendment including all costs of collection, and including without
limitation the reasonable fees and disbursements of counsel for the Lender,
whether or not any transaction contemplated by this Amendment is consummated. 
The provisions of this Amendment shall inure to the benefit of any holder of the
Note, and shall inure to the benefit of and be binding upon any successor to any
of the parties hereto.  All agreements, representations and warranties made
herein shall survive the execution of this Amendment and the making of the loans
under the Credit Agreement, as so amended.  This Amendment shall be governed by
and construed in accordance with the internal laws of the State of Wisconsin. 
This Amendment may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Amendment is solely for the benefit of the parties hereto and their permitted
successors and assigns.  No other person or entity shall have any rights under,
or because of the existence of, this Amendment.


[Remainder of this page is intentionally left blank; signature page follows.]
 
4

--------------------------------------------------------------------------------

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company.



 
Very truly yours,
           
ADAC-STRATTEC, LLC
         
(SEAL)
By:
/s/ Patrick J. Hansen
   
Name:
Patrick J. Hansen
   
Title:
Managing Director
 

 
[Signature page to ADAC-Strattec, LLC
Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------

Agreed to as of the date first above written.



 
BMO HARRIS BANK N.A.
       
By:
/s/ Mark Czarnecki          
 
Name:
Mark Czarnecki
 
Title:
Senior Vice President

 
[Signature page to ADAC-Strattec, LLC
Amendment No. 4 to Credit Agreement]
 

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR
 
The undersigned Guarantor hereby consents to the foregoing Amendment No. 4 to
Credit Agreement and agrees that its Corporate Guarantee Agreement dated as of
June 28, 2012, and all collateral or security therefor, if any, shall remain in
full force and effect after giving effect to the foregoing Amendment.


Dated as of the date first above written.



 
STRATTEC SECURITY CORPORATION
       
By:
/s/ Frank J. Krejci
 
Name:
Frank J. Krejci
 
Title:
President and Chief Executive Officer
       
And by:
/s/ Patrick J. Hansen
 
Name:
Patrick J. Hansen
 
Title:
Senior Vice President and
   
Chief Financial Officer

 

--------------------------------------------------------------------------------

Exhibit A


Amended Note
 
THIRD AMENDED AND RESTATED PROMISSORY NOTE
 
$25,000,000
June 26, 2017

 
FOR VALUE RECEIVED, ADAC-STRATTEC, LLC, a Delaware limited liability company
(the “Company”), promises to pay to the order of BMO HARRIS BANK N.A. (the
“Lender”), without setoff or counterclaim, the principal sum of Twenty Five
Million Dollars ($25,000,000), or such lesser amount as the Lender has advanced
to the Company pursuant to Section 2.01 of the Credit Agreement referred to
below, at the Main Office of the Lender in Milwaukee, Wisconsin, on the
Termination Date set forth in the Credit Agreement referred to below.  This
Amended and Restated Promissory Note (this “Note”) shall bear interest payable
on the dates and at the rate or rates set forth in the Credit Agreement referred
to below.  All amounts payable under this Note and the Credit Agreement shall be
payable in lawful money of the United States of America.
 
This Note constitutes the Revolving Note issued under Credit Agreement dated as
of June 28, 2012 (as amended, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), between the Company and the Lender, to
which Credit Agreement reference is hereby made for a statement of the terms and
conditions on which Loans in part evidenced hereby were or may be made, and for
a description of the conditions upon which this Note may be prepaid, in whole or
in part, or its maturity accelerated.
 
This Note is issued in substitution for and replacement of, but not repayment or
novation of, that certain Second Amended and Restated Promissory Note dated
April 27, 2016, executed by the Company and payable to the order of the Lender.
 
This Note is entitled to the benefit of all of the Loan Documents referred to in
the Credit Agreement.



 
ADAC-STRATTEC, LLC
           
By:
/s/ Patrick J. Hansen          
   
Name:
Patrick J. Hansen
   
Title:
Managing Director
 

 
 

--------------------------------------------------------------------------------